Title: The Printer to the Reader, 23 October 1729
From: Franklin, Benjamin
To: 

The Publishers of this Paper meeting with considerable Encouragement, are determined to continue it; and to that End have taken Measures to settle a general Correspondence, and procure the best and earliest Intelligence from all Parts. We shall from time to time have all the noted Publick Prints from Great Britain, New-England, New-York, Maryland and Jamaica, besides what News may be collected from private Letters and Informations; and we doubt not of continuing to give our Customers all the Satisfaction they expect from a Performance of this Nature.
From this Time forward, instead of publishing a Whole Sheet once a Week, as the first Undertaker engag’d to do in his Proposals, we shall publish a Half Sheet twice a Week, which amounts to the same Thing; only we think it will be more acceptable to our Readers, inasmuch as their Entertainment will by this Means become more frequent. Numb. XLIV. will come out on Monday next.
